DETAILED ACTION
Claims 1-2, 4-7, 9-12 and 14-19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/160,128 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1, 16 and 18 the prior art taken either singly or in combination fails to anticipate or fairly suggest the pancake lens block, the head mounted display including said pancake lens block and the method of assembling said pancake lens block as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a pancake lens block specifically including, as the distinguishing features in combination with the other limitations, a partial reflector; and a retarder is configured to convert the portion of radiation from one polarization state to another polarization state; a spatially patterned optical retardation film coupled between the partial reflector and the retarder, wherein the spatially patterned optical retardation film: comprises a reactive mesogen having a uniaxial birefringence; comprises a layer having a thickness that varies in a radial direction; and is configured to reduce an optical effect of stress birefringence; a reflective polarizer configured to 
Particularly regarding the anti-eye-reflection portion – anti-reflection elements are well known in the art to reduce unwanted reflections.  Further, use of wave plates to create a ¾ retardation of the light as an anti-reflection element is also known, e.g. Rock US Patent 3,432,225.  However, the additional elements included in in the claimed anti-eye-reflection portion, in combination with the other limitations, is an unobvious combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                July 10, 2021